The opinion of the court was delivered by
Taft, J.
I. This is an action upon the covenants in a deed; and it is conceded that the plaintiff has no right of recovery unless the description in the deed covers land owned by the railroad company, situate upon the easterly side of the land conveyed.
The line bounding the land conveyed is described in part as running ‘ ‘ to the railroad; thence on said railroad three three-fourth rods to stake and stones; thence southwesterly,” etc. The plaintiff claims that the description covers land to the centre of the railroad track or road-bed, upon the familiar principle that where general terms are used in a deed, such as “to,” “upon” or “along a highway” or railroad, the law presumes the parties intended the conveyance to be to the middle or centre line. In such cases that portion of the .land in the limits of the road is not covered by the description in the deed in express terms. The rule is one of construction, and is limited to those cases where the ‘! grantor owns the *645fee ” of tbe highway; for if it was covered by the description in the deed there would be no necessity of calling in the aid of a presumption. The grantor owning the fee, the law presumes he intended to convey it, and not. retain a narrow and oftentimes a long strip' of land which, for all practical purposes, would be of no value to him. But where the grantor does not own the fee of the land the law will not presume that he intended to convey that which he did not own. The description covered land only to the line of the railroad premises.
II. But the plaintilf claims that if the words ' of the deed do not describe the land to the centre of the road-bed, that the line bounding his land runs from the point where it strikes the railroad land to the stake and stones set twenty feet or more east of the west, line of the railroad. The description, in terms, bounded the land upon the railroad land, and thus the latter became a monument; and this monument must control the boundary rather than the course claimed by the plaintiff; for, as was said by Peck, J., in Bagley v. Morrill, 46 Vt. 94: "Where there is a conflict between courses and distances on the one hand and monuments on the other, mentioned in the description in the deed, the courses and distances must yield to the monuments.”
In a late case in Maine, it was held that “ where one accepts a deed bounding him by another’s land, the land referred to becomes a monument which controls distances, and that the law will not allow him to overlap and hold any portion of the other’s land.” Bryant v. Maine Cent. R. Co., 9 Atl. Rep. 736.
It is evident that when the deed in question was given the parties supposed that the defendant owned to a line twenty feet nearer the centre line of the railroad than he did; but .the description in the deed covered land only to the true railroad line. The plaintiff now has all the land described in the deed, and therefore the defendant is not liable upon his covenants, as there has been no breach of them. If the land described in the *646deed is not all that the defendant agreed to convey to the plaintiff, the remedy of the latter is not by way of an action upon the defendant’s covenants.
The ruling of the County Court upon the case before it was correct, and the judgment is affirmed.